          Case 1:19-gj-00048-BAH Document 3 Filed 07/30/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 IN RE:

 APPLICATION OF THE COMMITTEE ON
 THE JUDICIARY, U.S. HOUSE OF                         Case No. 1:19-gj-00048-BAH
 REPRESENTATIVES, FOR AN ORDER
 AUTHORIZING THE RELEASE OF
 CERTAIN GRAND JURY MATERIALS



                                CERTIFICATE OF SERVICE
Pursuant to Rule 6(e)(3)(F), I hereby certify that I caused a copy of the Application of the
Committee on the Judiciary, U.S. House of Representatives, for an Order Authorizing the
Release of Certain Grand Jury Materials; the Declaration of Perry H. Apelbaum in support of the
Application; a Proposed Order; and the Notice of Related Case Designation, to be served on the
United States Attorney’s Office by hand delivery on July 26, 2019, and to the Department of
Justice and President Donald J. Trump by certified mail on July 29, 2019, to:
Jessie K. Liu
U.S. Attorney
United States Attorney’s Office for the District of Columbia
555 4th Street, NW
Washington, D.C. 20530

William P. Barr
Attorney General
U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, D.C. 20530

Donald J. Trump
President of the United States
c/o Michael Purpura, Deputy White House Counsel
The White House
1600 Pennsylvania Avenue, NW
Washington, D.C. 20500
          Case 1:19-gj-00048-BAH Document 3 Filed 07/30/19 Page 2 of 2



                                     Respectfully submitted,


                                     /s/ Douglas N. Letter
                                     Douglas N. Letter (D.C. Bar No. 253492)
                                     General Counsel
                                     OFFICE OF GENERAL COUNSEL
                                     U.S. HOUSE OF REPRESENTATIVES
                                     219 Cannon House Office Building
                                     Washington, D.C. 20515
                                     (202) 225-9700 (telephone)
                                     (202) 226-1360 (facsimile)
                                     Douglas.Letter@mail.house.gov

                                     Counsel for the
                                     Committee on the Judiciary of the United States
                                     House of Representatives

Dated: July 30, 2019
